Case 15-29088        Doc 86     Filed 05/07/19     Entered 05/07/19 15:04:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29088
         Octavio Ferrer
         Maria G Ferrer
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/25/2015.

         2) The plan was confirmed on 02/26/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/03/2017, 02/06/2019.

         5) The case was completed on 03/07/2019.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,800.00.

         10) Amount of unsecured claims discharged without payment: $52,882.01.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-29088       Doc 86        Filed 05/07/19    Entered 05/07/19 15:04:18                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $24,552.00
        Less amount refunded to debtor                            $349.00

 NET RECEIPTS:                                                                                    $24,203.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,890.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,247.55
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,137.55

 Attorney fees paid and disclosed by debtor:                 $2,110.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 CREDIT ACCEPTANCE CORP           Secured        4,323.02       4,323.02         4,323.02      4,323.02      47.44
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured         579.00        579.35           579.35          95.93       0.00
 NISSAN MOTOR ACCEPTANCE CORP     Unsecured      7,384.00       7,384.57         7,384.57      1,222.71        0.00
 OCWEN LOAN SERVICING LLC         Secured       25,000.00       8,100.52         8,100.52      8,100.52        0.00
 OCWEN LOAN SERVICING LLC         Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         902.00        901.83           901.83        149.32        0.00
 PRESENCE HEALTH                  Unsecured            NA          50.00            50.00           8.28       0.00
 PRESENCE HEALTH                  Unsecured            NA          50.00            50.00           8.28       0.00
 PRESENCE HEALTH                  Unsecured            NA          50.00            50.00           8.28       0.00
 PRESENCE HEALTH                  Unsecured            NA         100.00           100.00          16.56       0.00
 RECEIVABLES PERFORMANCE/T MO     Unsecured      1,433.00            NA               NA            0.00       0.00
 STELLAR RECOVERY/COMCAST         Unsecured         442.00           NA               NA            0.00       0.00
 VANCEHUFFMAN/NISSAN AUTO         Unsecured      5,570.00            NA               NA            0.00       0.00
 CREDITORS DISCOUNT/ASSOC PATH    Unsecured         134.00           NA               NA            0.00       0.00
 KOHLS/CAPITAL ONE                Unsecured         616.00           NA               NA            0.00       0.00
 MIDLAND FUNDING/TARGET           Unsecured         661.00           NA               NA            0.00       0.00
 MIDLAND FUNDING/GE MONEY BAN     Unsecured         558.00           NA               NA            0.00       0.00
 AT&T/ENHANCED RECOVERY CO        Unsecured         156.00           NA               NA            0.00       0.00
 T MOBILE                         Unsecured      1,433.00         230.63           230.63          38.19       0.00
 VERIPRO SOLUTIONS                Unsecured     25,755.00     42,490.26        42,490.26       7,035.36        0.00
 VERIZON                          Unsecured          71.00         69.84            69.84          11.56       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-29088        Doc 86      Filed 05/07/19     Entered 05/07/19 15:04:18              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $8,100.52          $8,100.52              $0.00
       Debt Secured by Vehicle                            $4,323.02          $4,323.02             $47.44
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $12,423.54         $12,423.54             $47.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $51,906.48          $8,594.47              $0.00


 Disbursements:

         Expenses of Administration                             $3,137.55
         Disbursements to Creditors                            $21,065.45

 TOTAL DISBURSEMENTS :                                                                      $24,203.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
